Citation Nr: 1130985	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder (claimed as mechanical low back pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1993 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  

The Veteran testified at a Board hearing before a Veterans Law Judge in March 2008.  A transcript of that hearing is associated with the claims file.  The Veterans Law Judge presiding over that hearing has since retired from the Board.  In a July 2011 letter, the Veteran was informed of this and was notified of his right to another hearing before a Veterans Law Judge.  In a July 2011 correspondence the Veteran indicated he did not wish to have another hearing.  Therefore, the Board will proceed with appellate review at this time.

This case was initially before the Board in May 2008, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  The Veteran slipped and fell down a flight of stairs during military service in February 1994, and had recurrent back pain again in 1996; he was diagnosed with a lumbar disorder just prior to his discharge from service.

2.  The Veteran is currently diagnosed with chronic lumbar strain.

3.  The Veteran has competently and credibly stated that he has had lower back pain since his discharge from service.


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for a lumbar spine disorder, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran avers on appeal that he injured his lumbar spine during service when he was working as a mechanic.  He stated that since that time he has had pain in his lower back.  He indicated at his hearing that he did not seek treatment following discharge from service because he did not have any insurance.  He stated, however, that he continued to self-medicate himself with over-the-counter medications.  

The Veteran's spouse stated during the March 2008 hearing that she has known him since he was in military service and that he has had back pain since that time.  She added that she gave him pain medications and would massage his back at times.  She also submitted a written statement in July 2004, noting that she has known the Veteran since 1996 and that he has been complaining about his back pain for "many years."  She indicated that has at times missed work due to his back pain, though refused to go to the doctor.

The Veteran additionally submitted a statement from his friend, M.C., which noted that he knew the Veteran in 1996 and witnessed him complaining about his back and seek medical treatment for his back at that time.  He stated that the Veteran continues to complain about his back to this day.

The Veteran' service treatment records indicate a normal enlistment examination in February 1993.  He did not report any recurrent back pain at that time.  In February 1994, the Veteran slipped and fell coming down stairs.  He landed on his lumbar spine and slid to the bottom of the flight of stairs.  The Veteran was diagnosed with mechanical low back pain.  Approximately 2 weeks later, he returned after twisting his back.  

The service treatment records next reflect treatment for low back pain in March and April 1996.  The April 1996 treatment note referenced a prior motor vehicle accident in 1993, but it was stated that he did not have any back pain at the time of the accident.  In April 1996 the Veteran related his back pain to work as a humvee mechanic.  The Veteran was diagnosed with mechanical low back pain and was placed on light duty at that time.  Low back spasms were noted, and such were again reflected in records dated in May 1996.  The Veteran continued to seek treatment for his lower back until November 1996.

In December 1996 the Veteran underwent a separation examination, which reflected a normal lumbar spine.  The Veteran did, however, report recurrent back pain at that time.  The examiner noted that the Veteran had chronic lower back pain and that there was an orthopedic examination pending.  The Veteran underwent an orthopedic consult in February 1997, just prior to discharge from service.  At that time it was noted that the Veteran was status post a twisting injury to his lumbar spine and that he had lower back pain.  X-rays of his back were negative at that time.  A diagnosis was rendered.  Although not entirely legible, it appears to indicate lumbar strain.

Following discharge, the Veteran filed his claim for service connection in July 2004.  Private treatment records dated in August 2004 note a diagnosis of mechanical low back pain.  A Magnetic Resonating Imaging (MRI) scan was schedule.  That scan was done in October 2005, and it showed L4-5 central and paracentral disc herniation.

In October 2009, the Veteran underwent a VA examination of his lumbar spine.  He reported that he hurt his back when he twisted it while working on a humvee transmission.  He reported that he had physical therapy during service and that his back improved.  However, it still hurt when he separated from service and his pain has continued since that time.  He stated that his back has progressively worsened, and that he occasionally self-medicated with ibuprofen.  X-rays demonstrated no acute bony abnormality of the lumbar spine.  

Following examination, the examiner diagnosed the Veteran with chronic lumbar strain.  The examiner noted that he only had the entrance physical to review from the service treatment records.  He could not resolve the issue of relation to service without resorting to mere speculation because he did not have any other service treatment records.  

While a positive nexus opinion is not of record, the evidence nevertheless supports a grant of service connection here.  Indeed, the Veteran is currently diagnosed with chronic lumbar strain.  Additionally, his service treatment records demonstrate a back injury in 1994 when he fell down stairs.  The Veteran additionally complained of back pain related to his work as a mechanic in 1996, and ultimately was diagnosed in service with both mechanical low back pain and lumbar strain.  Moreover, the Veteran has competently and credibly stated that he has experienced the same symptomatology since separation from service.  Such statements are also supported in letters submitted by the Veteran's friend and by his wife.  

Given the competent and credible lay evidence demonstrating a continuity of symptomatology, and resolving doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


